Case 1:18-Cv-08729-AKH Document 27 Filed 02/05/19 Page 1 of 2

AO 399 (01/09) Waiver of the Service of Summons

 

UNITED STATES DIsTRICT CoURT

for the
Southern District ofNew York

Dare|tech, LLC

 

Plaintij`
V.

Xiaomi |no. et al. (all defendants listed on attached)
Defena’ant

Civil Action No. 1 :18-Cv-08729-AKH

\_/\/\/\_/V

WAIVER OF THE SERVICE OF SUMMONS

To: David L. Hecht
[Name of the plaintist attorney or unrepresented plainlijj‘)

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity l represent, agree to save‘the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must tile and serve an answer or a motion under Rule 12 no
later than 04/24/2019 . If l fail to do so, a default judgment will be entered against me or the
entity I represent.

 

 

Date: 02/05/2019 %/;7/ 7%/¢/‘°\`_

 

 

y ignature offize attorney or unrepresented party
Xiaomi |nc. Ryan B. l\/lcCrum
Prz'nted name ofparty waiving service of summons P)'inted name
Jones Day

901 Lakeside Ave.
Cleveland, OH 44114

 

Aa'd)~ess

rbmccrum@JonesDay.com
E-maz`l address

(216) 586-7291

Telephone number

 

Duty to Avoid Unnecessary Expenses of Scrving a Summons

Rule 4 of the Federal Rules ofCiviI Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

Case 1:18-Cv-08729-AKH Document 27 Filed 02/05/19 Page 2 of 2
Case 1118-cv-08729-AKH Document 9 Filed 01/18/19 Page l of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

DARELTECH, LLC,

 

Plaintiff,
v. Civil Action No. 18-cV-08729-AKH
XIAOMI INC., BEIJING XIAOMI
TECHNOLOGY CO., LTD.; XIAOMI JURY TRIAL DEMANDED
USA, INC. and XIAOMI TECHNOLOGY,
INC.,
Defendants.

 

 

AMENDED COMPLAINT FOR PATENT INFRINGEMENT

PlaintiffDareltech, LLC (“Dareltech”), by and through its attorneys, Pierce Bainbridge
Beck Price & Hecht LLP, hereby demands and complains of Xiaomi, Inc.; Beijing Xiaomi
Technology Co. Ltd. (“Beijing Xiaomi”); Xiaomi USA, Inc. (“Xiaomi USA”); and Xiaomi
Technology, Inc. (“Xiaomi Tech”) (collectively, “Xiaomi”) as follows:

NATURE OF THE ACTION

l. This is an action under the patent laws of the United States, 35 U.S.C. §§ l, et
seq., for infringement by Xiaomi ofDareltech’s claims to U.S. Patent Nos. 9,037,128; 9,055,144;
9,503,627; and 9,571,716 (collectively referred to as the “Patents-in-Suit”).

PARTIES

2. Dareltech is a limited liability company organized and existing under the laws of

Delaware, with its principal place of business at 6900 Wisconsin Avenue No. 30901, Bethesda,

MD 20824.

 

